Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Shekhar S. Desai,
(PTAN: 12128),
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-33
Decision No. CR2356

Date: April 12, 2011

DECISION

I grant the motion of the Centers for Medicare and Medicaid Services (CMS) for
summary judgment and sustain the revocation of Petitioner Shekhar S. Desai, M.D.’s
Medicare enrollment and billing privileges based on his guilty plea to a felony under
42 CFR. § 424.535(a)(3).

I. Background

The United States Attorney for the District of New Jersey filed an information and
charged Petitioner with felony conspiracy to commit wire fraud. CMS Ex. 4. The
information alleges that Petitioner:

[D]id knowingly and intentionally conspire and agree with others to
commit an offense against the United States, that is, to devise a scheme
and artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and promises. . .
and for the purposes of executing such scheme an artifice, to transmit
and cause to be transmitted by means of wire communications in interstate
commerce certain writings, signs, signals, pictures, and sounds, contrary
to Title 18, United States Code 1343.

Id. at 3-4.

On March 5, 2010, Petitioner entered a guilty plea to one count of felony conspiracy to
commit wire fraud from the information. CMS Ex. 6. On October 25, 2010, Petitioner
was sentenced to five years probation, six months home confinement, and 520 hours of
community service. /d. Petitioner was also ordered to pay a $30,000 fine and $96,000 in
restitution. /d. at 6-7.

First Coast Service Options (First Coast), a Medicare contractor, revoked Petitioner’s
Medicare billing privileges effective March 5, 2010, by notice letter dated March 26,
2010. CMS Ex. 1. The notice letter cited 42 C.F.R. § 424.535 and stated that Petitioner’s
billing privileges were revoked because of his March 5, 2010 guilty plea to conspiracy to
commit wire fraud. /d. The revocation notice stated that Petitioner had thirty days to
submit a corrective action plan (“CAP”) showing compliance with Medicare
requirements and also informed Petitioner that he could request reconsideration within
sixty days. /d. Petitioner submitted a CAP by letter dated April 22, 2010. CMS Ex. 2.
Petitioner also submitted a Request for Reconsideration dated May 25, 2010. /d. at 22.
On June 28, 2010, a Senior Appeal Analyst from First Coast denied Petitioner’s request
for reconsideration and upheld the revocation based on 42 C.F.R. § 424.535. CMS Ex. 3.

On October 14, 2010, Petitioner filed a request for an Administrative Law Judge (ALJ)
hearing (HR). An Acknowledgment and Pre-Hearing Order (Pre-Hearing Order) was
sent to the parties on October 26, 2010. In accordance with the terms of the Pre-Hearing
Order, on November 24, 2010, CMS submitted its Motion for Summary Judgment and
supporting brief (CMS Br.), and six proposed exhibits (CMS Exs. 1-6). On January 1,
2011, Petitioner submitted its Opposition to CMS’s Motion for Summary Judgment and
supporting brief (P. Br.), and eight proposed exhibits (P. Exs. 1-8). On January 18, 2011,
CMS submitted a reply brief (CMS Reply) along with an attachment. In the CMS Reply,
CMS objected to P. Exs. 1, 3, 4, 6, 7, and 8. CMS argues these exhibits constitute new
evidence under 42 C.F.R. § 498.56(e),which must be excluded at the ALJ level, and the
new evidence is not relevant. CMS Reply at 4-5. On January 28, 2011, Petitioner
submitted a Response to CMS’s Reply (P. Response) along with two attachments.

i=}

Section 498.56(e) limits the admission of new documentary evidence, and a party must
show good cause for submitting evidence for the first time at the ALJ level. Petitioner’s
additional evidence includes an addendum to his affidavit submitted at the
reconsideration level, a decision of the Florida Board of Medicine, and various affidavits
and letters (P. Exs. 1, 3, 4, 6, 7, and 8). These documents are all dated after the June 28,
2010 reconsideration decision and are being submitted for the first time at the ALJ level.

Petitioner has not argued that good cause exists to submit this new evidence. I do not
find that good cause exists for the admission of P. Exs. 1, 3, 4, 6, 7, and 8 and exclude
this evidence pursuant to 42 C.F.R. § 498.56(e). Furthermore, both parties submitted
additional documents as attachments to their respective reply briefs, but they did not
mark these documents as exhibits pursuant to my Pre-Hearing Order and the Civil
Remedies Division Procedures. Thus, I exclude these attachments as evidence in this
proceeding. In any event, as I determine below, the parties’ reply attachments and

P. Exs. 1, 3, 4, 6, 7, and 8 are not material to the outcome of this case. In the absence of
objection, I admit CMS Exs. 1-6, P. Ex. 2, and P. Ex. 5.

II. Applicable Law

Section 424.535(a) of 42 C.F.R. authorizes CMS to “revoke a currently enrolled provider
or supplier’s Medicare billing privileges and any corresponding provider agreement or
supplier agreement” for reasons including, as relevant here:

(3) Felonies. The provider, supplier, or any owner of the provider or
supplier, within the 10 years preceding enrollment or revalidation of
enrollment, was convicted of a Federal or State felony offense that CMS
has determined to be detrimental to the best interests of the [Medicare]
program and its beneficiaries.

(i) Offenses include—
* * * *

(B) Financial crimes, such as extortion, embezzlement, income tax
evasion, insurance fraud and other similar crimes for which the
individual was convicted, including guilty pleas and adjudicated
pretrial diversions.

III. Issue, Findings of Fact, Conclusions of Law

A. Issue

The issue in this case is whether CMS had a legitimate basis to revoke Petitioner’s
enrollment and billing privileges in Medicare.

B. Applicable Standard

The Departmental Appeals Board (Board) stated the standard for summary judgment:
Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations

omitted). The ALJ's role in deciding a summary judgment motion differs from the ALJ’s
role in resolving a case after a hearing. The ALJ should not assess credibility or evaluate
the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291,
at 5 (2009).

C. Analysis

My findings and conclusions are in the italicized headings and subsequent discussions
below.

1. CMS was authorized to revoke Petitioner’s enrollment under 42 C.F.R.
§ 424,535(a)(3) based on his felony conviction.

CMS argues that Petitioner’s revocation was authorized, and CMS is entitled to summary
judgment because Petitioner pled guilty to a felony charge of conspiracy to commit wire
fraud. CMS contends this charge falls within the regulation’s category of “[f]inancial
crimes, such as extortion, embezzlement, income tax evasion, insurance fraud and other
similar crimes for which the individual was convicted, including guilty pleas and
adjudicated pretrial diversions.” 42 C.F.R. § 424.535(a)(3)(i)(B). In his brief, Petitioner
argues that CMS did not properly exercise its authority to revoke Petitioner’s Medicare
billing privileges because “[t]he financial felonies that are not enumerated in 42 C.F.R.

§ 424.535(a)(3) have not been found to be per se detrimental to the Medicare program
and CMS/[First Coast] made no reasonable determination to that effect.” P. Br. at 8.
Petitioner also contends that First Coast “did not properly exercise its authority to revoke
Petitioner’s Medicare billing privileges under 42 C.F.R. § 424.535(a)(3) because it made
no reasonable determination that Petitioner’s conduct was detrimental to the Medicare
program.” P. Br. at 16. Thus, Petitioner argues that CMS is not entitled to summary
judgment as a matter of law.
It is undisputed that Petitioner pled guilty “to a one-count Information, which charges
that he conspired to commit wire fraud, contrary to Title 18, United States Code, Section
1343, in violation of Title 18, United States Code, Section 371.” CMS Ex. 5, at 1. The
relevant federal criminal statute provides, “[i]f two or more persons conspire either to
commit any offense against the United States, or to defraud the United States, or any
agency thereof in any manner or for any purpose, and one or more of such persons do any
act to effect the object of the conspiracy...” 18 U.S.C. § 371. It is also undisputed that
Petitioner pled guilty to charges stemming from “conspiring with others to engage ina
scheme whereby [Petitioner] received payments for services that he did not perform, but
were nevertheless fraudulently invoiced . . .” and that Petitioner paid restitution in the
amount of $96,000. CMS Ex. 5, at 1; P. Br. at 5.

I note that both the March 26, 2010 revocation notice letter and the June 28, 2010
reconsideration decision mistakenly identified 42 C.F.R. § 424.535 (a)(1)(b) as the basis
for Petitioner’s revocation, even though CMS based its articulated rationale on
Petitioner’s guilty plea and quoted the language of 42 C.F.R. § 424.535(a)(3)(i)(B).
However, the Board has consistently held that, after an administrative appeal has
commenced, a federal agency may assert and rely on new or alternative grounds for the
challenged action or determination as long as the non-federal party has notice of, and a
reasonable opportunity to respond to, the asserted new grounds during the administrative
proceeding. See Green Hills Enters., LLC, DAB No. 2199 (2008); see also Abercrombie
v. Clarke, 920 F.2d 1351, 1360 (7th Cir. 1990), cert. denied, 520 U.S. 809 (1991)
(holding that defects in formal notice may be cured during the course of an administrative
proceeding, and due process is satisfied as long as the party is reasonably apprised of, and
given opportunity to address, the issues in controversy). It is evident that CMS chose to
revoke Petitioner’s Medicare billing privileges under 42 C.F.R. § 424.535(a)(3)(i)(B),
and I find that Petitioner was provided notice and a reasonable opportunity to respond to
the grounds for Petitioner’s revocation in the instant appeal.

o

An ALJ’s proper role under Section 424.535(a)(3) is to determine whether CMS had
sufficient legal grounds for a revocation determination. Abdul Razzaque Ahmed, M.D.,
DAB No. 2261, at 7 (2009), afd Ahmed v. Sebelius, 710 F.Supp.2d 167 (D. Mass.
2010). The Board has clearly stated that CMS is not required to determine, in each case
of revocation for a felony conviction, that the specific offense of which the individual
supplier was convicted is detrimental to the best interests of Medicare and its
beneficiaries. Instead, the Board has held that the presence of an offense among those
listed in section 424.535(a)(3)(i)(B) means that CMS has already determined that the
offense “is detrimental per se to the best interests of the Medicare program and its
beneficiaries.” Letantia Bussell, M.D., DAB No. 2196, at 9 (2008). That holding was
based on the preamble to the final rule authorizing denial and revocation of enrollment
for felony convictions, in which CMS stated that “[f]elonies that we determine to be
detrimental! to the best interests of the Medicare program or its beneficiaries include . . .
financial crimes, such as extortion, embezzlement, income tax evasion, making false

statements, insurance fraud, and other similar crimes... .” 71 Fed. Reg. 20,754; 20,768
(Apr. 21, 2006) (emphasis added).

CMS could reasonably determine that Petitioner’s undisputed conduct of conspiring to
commit wire fraud through the submission of fraudulent invoices constitutes a felony
offense within the category of “financial crime” that is “similar” to the enumerated
offenses of embezzlement and insurance fraud. Based on the undisputed facts underlying
his guilty plea, I conclude that Petitioner’s guilty plea was covered under section
424.535(a)(3)(i)(B). In reaching this conclusion, I “examine . . . the conduct and
circumstances underlying Petitioner's offense.” Ahmed, DAB No. 2261, at 7-8.
Additionally, the Board stated in Ahmed:

[E]ven if Petitioner's felony offense was not similar to one of the crimes
named in the regulation, CMS would not necessarily be precluded from
finding that it was a financial crime. Financial crimes, the regulation states,
are crimes “such as extortion, embezzlement, income tax fraud, insurance
fraud and other similar crimes” (emphasis added). The words “such as”
imply that the subsequent list of illustrative crimes, including crimes
similar to those named in the list, are not the only set of crimes that may be
considered “financial.”

Id. at 10.

Petitioner also argues that I should reverse the revocation of his Medicare billing
privileges because he is “an excellent joint replacement surgeon,” and “it would be. . .
arbitrary and unreasonable . . . to revoke Petitioner’s Medicare billing privileges and end
his medical career without an appropriate determination of whether, in fairness, his
conduct constitutes an actual detriment to the Medicare program.” P. Reply at 3-4.
However, I have no authority to grant the equitable relief Petitioner seeks. As discussed
above, my review is limited to whether CMS has established a legal basis for its
determination to revoke Petitioner’s Medicare billing privileges. It is well-established
that statute and regulations bind ALJs. Sentinel Med. Labs., Inc., DAB No. 1762, at 9
(2001). Where a regulation speaks clearly on its face and applies to the question before
me, I am bound to follow it. See US Ultrasound, DAB No. 2302, at 8 (2010).

Therefore, I conclude based on undisputed facts that CMS was authorized under section
424.535(a)(3)(i)(B) to revoke Petitioner’s Medicare billing privileges and that I am
required to sustain CMS’s determination.

2. Petitioner’s Corrective Action Plan is not reviewable in this forum

Petitioner also argues that First Coast never determined whether Petitioner’s Corrective
Action Plan should be accepted. However, I cannot address this issue, as CMS’s decision
whether or not to reinstate a supplier based on a CAP is not an initial determination and
not reviewable by an ALJ. 42 C.F.R. § 405.874(e).

The Board recently addressed the issue of an opportunity to correct through a CAP and
explained how it is distinct from the contractor reconsideration process:

After the initial notice of revocation, the supplier has two tracks

to seek to avoid revocation and may elect to pursue either or both
concurrently. [Medicare Program Integrity Manual (MPIM)],

Ch. 10, § 19.A. The supplier, within 60 days, may request
“reconsideration” of whether the basis for revocation is erroneous or,
within 30 days, it may submit a CAP to demonstrate that it has corrected
that basis. If the contractor accepts the CAP, it notifies the supplier,

and any reconsideration request is withdrawn. If the contractor denies

the CAP, the reconsideration process may proceed to a hearing before a
hearing officer, who reviews “the Medicare contractor’s reason for
imposing a. . . revocation at the time it issued the action... .” Jd.

An unfavorable hearing officer decision is appealable to an ALJ,

who reviews the basis for the revocation. /d. No provision is made for

an appeal of the contractor’s decision not to reinstate based on the CAP. Jd.
The hearing officer conducting the reconsideration (and the ALJ on appeal
of the hearing officer decision) are limited to reviewing the basis for
revocation set out in the initial notice, not the merits of any contractor
decision that corrective action under a CAP was unacceptable.

DMS Imaging, Inc., DAB No. 2313, at 7-8 (2010) (footnote omitted).

Thus, the contractor’s CAP evaluation is not an initial determination and not appealable.
However, CMS’s reconsideration decision arises from the contractor’s initial
determination to revoke Petitioner’s Medicare billing privileges and is appealable through
the administrative process, including the present review. Emmanuel Brown M.D. and
Simeon Obeng M.D., DAB CR2145, at 6-8 (2010).

IV. Conclusion

The undisputed facts entitle CMS to summary judgment as a matter of law. I therefore
grant summary judgment in favor of CMS and sustain the revocation of Petitioner’s
Medicare billing privileges.

/s/
Joseph Grow
Administrative Law Judge

